PER CURIAM.
Because we conclude that defense counsel’s failure to investigate appellant’s treating physician due to counsel’s speculation that the physician’s opinions, which counsel was unaware of, would be successfully challenged on cross-examination constituted ineffective assistance of trial counsel, we reverse the trial court’s order denying postconviction relief and remand for a new trial. See Strickland v. Washington, 466 U.S. 668, 688, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984) (holding that to prevail on an ineffective assistance of counsel claim, a defendant must first demonstrate a deficient performance by counsel that fell below an objective standard of reasonableness considering all the circumstances and then demonstrate that counsel’s deficient performance prejudiced the defense).
REVERSED and REMANDED for a new trial.
BENTON, PADOVANO, and LEWIS, JJ., concur.